Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 1 of 20. PagelD#: 5

ee ta ne

 

 

 

 

rcooeu uimey ORseuiog - - -£606-000-20-06S2 NSd S102 Aine ‘| [ge wos Sd
Orie T?Trie TEE ia :
sonfoMeararmpey han oe “TEEDT HEOT 2000 Obes eToe |
nuWopBUUyUOD emyeuBis CF] Aranod'payysey Aenieq Uo a09 Fy _ 08 Fe 20 /es Woy JeJSUBLL) JEQUINN S| "Ss"
eSIpUByoIe Aranyeg uo Pe}0D

so} djsoey wine oO Aeayeg PeoUNseY IPN PeHHeD 1

pammiged @IPW Payne 0
eyLSSeY [EW] Yq Aoaog peyonsey eaneuBis ynpy CO)
nl peve}s|Bey Cy eunjeuBls ynpy 0
@sserdhg ey Aboud O edAj eaves "Ss

GL LZ6cb P6002 SE6S COVE 06S6

_ en

 

lL. —\

 

 

 

 

“ae =

/s

. aC 8. me

‘ONT —:Mojeq:sseuppe Kronyep 40]U0 ‘SAA J
SOA CC] ob wey wy eR ARUR ene Aenyep $} “Gd

WALSAS NOLLVYOdYOD LI O/9
43D 000-0ZS7081020-19-1089-9
{ INI NOLLVLYOUSNVUEXSS

+0] Pesseuppy e/oIy “h

 

Aenea Jo eG *O fongiioRNTG peajeooy “g

 

 

 

 

 

*syuuied eoeds J! JUOL.84} UO JO
‘edald|rewu ey} Jo yoeq Sly 0} Peo SIy} YORNY
"nok 0} peo ey}. WINje] UES OM yeu} OS
@SJOAG1 EU} UO SSaIPpe puke elueU UNOA ju &

*e pue ‘Zz ‘| Swey ejeidw0D

 
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 2 of 20. PagelD #: 6

 

 

 

 

soataeeg en ECE AEE LE Ey fog tel lesen gaya lgegeet ly
pO9EP OIYO ‘OpEjOL
‘YS swepy 002
ve wen ox SHNODJOUAOMUNOD Seon]
LOIS JEMND alia 13

LNOZ) Sead UOC ul Aly q @dIAlog |e}SOg
oX0q SIU} Ul s+dI7 puke ‘sseippe ‘awieu sndA jULId eSeejd EpUaS » Sajzejsg pojiup

B02 @ Tey ST 2621 hbOe Seb2 eOhb Dbsb

 

 

 

 

'§dsn
3204,2 988is0d
NEW Sseid-jsulg

 

a ‘ON pla |
pled

HEA

 

 

 

 

 

 

#ONDIDVELL SdSN
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 3 of 20. PagelD #: 7

LUCAS. COUNTY COMMON PLEAS COURT
CORNER ADAMS & ERIE STREETS
TOLEDO, OHIO 43604

SUMMONS
CIVIL ACTION
FILING TYPE: OTHER TORT
CSX TRANSPORTATION INC G-4801-CI-0201804520-000
C/O CT CORPORATION SYSTEM JUDGE: MICHAEL R GOULDING
4400 EASTON COMMONS WAY STE 125
COLUMBUS, OH 43219

You have the right to seek legal counsel. If you cannot afford a lawyer, you may contact the Legal
Services of Northwest Ohio. If you do not qualify for services by the Legal Services of Northwest Ohio and do
not know an attorney you may contact the Toledo Bar Association's Lawyer Referral Service (419) 242-2000.

 

You have been named as a defendant in a Complaint filed in this Court by the plaintiff named below. A
copy of the Complaint is attached to this Summons.

You are hereby summoned and required to serve upon the plaintiff's attorney, or upon the plaintiff, if he
has no attorney of record, a copy of an answer to the complaint, within twenty-eight (28) days after you receive
this Summons, exclusive of the of the day of service or to an amended complaint within the remaining
response time to the complaint or 14 days, whichever period may be longer. Your answer must be filed with the
Clerk of Court of Common Pleas within three (3) days after the service of a copy of the Answer on the plaintiff's __
attorney. eee

oo
If:you-fail-to-serve-arid file your Answer, judgment by default will be rendered against you for the relief

 

 

ep”, . . —
demanded in the Complaint.
PLAINTIFF (S) ATTORNEY FOR PLAINTIEE(S)—————77
_ - a en
SUNOCO PIPLINELP JAMES P SILK JR
525 FRIFZTOWN ROAD 900 ADAMS ST
~~~" READING, PA 19608 TOLEDO, OH 43604
- BERNIE QUILTER
CLERK OF COURTS

Date: March 04, 2019

A fei Onde _ ‘con

G-4801-CI-0201804520-000 CSX TRANSPORTATION INC Generated: March 04, 2019
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 4 of 20. PagelID#: 8

 

IF YOU DO NOT HIRE AN ATTORNEY
PLEASE READ & RESPOND

(mark one & respond)

 

 

 

I request to be notified by email - I request to be notified by regular mail
(Clerk will forward to Court for approval)

 

 

 

 

 

 

i OR a:
at] My email address My mailing address '

Hl) Send email to: Lwatt@co.lucas.oh.us _' "Return this Form with your address to.__———— i
:| Subject: G-4801-CI-0201804520-000 oo Clerk of Court—————~ :
‘li CSX TRANSPORTATION._-—*_ Lucas County Common Pleas Court.

INC 700 Adams
| Message: Your email address. ~~~ Toledo, OH 43604

—

 

[ ee
i}. ——- "Tf you do NOT hire an attorney & fail to respond
: you will NOT receive notification of events related to this case

Case Information is available Online at:
www.co.lucas.oh.us/Clerk
click on the "Dockets Online" link

; | Local Rule 5.05 H. SERVICE BY CLERK'S OFFICE Once journalized, the Clerk of courts Office will transmit
| the entries to the email address submitted by the parties. Counsel for a party or Pro Se litigant representing

:|:| themselves who do not have an email address may, by motion, request ordinary mail service of entries by the
h:| Clerk of Courts Office.

 

 

 

 

 

G-4801-Cl-0201804520-000 CSX TRANSPORTATION INC Generated: March 04, 2019
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 5 of 20. PagelD #: 9 C

RETURN SHEET ~ ee,
TO: Lucas County Clerk of Court, J. Bernie Quilter, 700 Adains, led. OH 43604

RE: SUNOCO PIPELINE LP VS. CSX TRAN SPORTATIONANGE - a

CASE NO: G-4801-CI-0201804520-000

CASE JUDGE: GENE A. ZMUDA

NAME OF DEFENDANT: CSX TRANSPORTATION INC
- C/O CORPORATE CREATIONS NETWORK INC STATUTORY AGENT

119 E COURT STREET

CINCINNATI, OH 45202
Ordinary Mail

X Certified Mail

Certified Restricted Mail

 

 

 

eo s
a SS
> @© Sle ee
o2 = oie Sheriff = Pérsonal Service
Ly? =56 5
Ee 7b FO Sheriff - Residence Service co
<< oc mea -
S 2 S85
i nF Da ________..-Publication .
os .
x New Address Information

CT Corporatio Sy stew
4400 Easton Commons Way , Ge las

Columbus, OH Y%aIg

 

Special Instructions for Clerk

 

 

ATTORNEY NAME: JAMES P SILK JR

" ADDRESS:
900 ADAMS ST
TOLEDO, OH 43604

yO Signature
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 6 of 20. PagelD #: 10

 

IS FEB-26 PM 2:18

i INH GOURT OF COMMON PLEAS, LUCAS COUNTY, OHIO ~

PPT ERKAOF COUR
SUNOCO PIPLINE LP ~ * Case No. G-4801-CI-0201804520-000 |
Plaintiff, *
: OK
VS. *
*
CSX TRANSPORTATION INC * Judgment Entry
Defendant. *
*
*
* JUDGE MICHAEL R GOULDING
*

. The record of this case shows that more than 28 days have passed since service was
obtained, and that no responsive pleading has been filed.

It is Ordered that plaintiff file a Motion for Default Judgment on br before March 18,
2019, or this case will be dismissed without prejudice pursuant to Ohio Ciyil Rule 41.

f

 

FEB, Me 2014

 

ee Lyf
Date : JUDGE MICHAEL R GOULDING
/

cc: JAMES P. SILK, JR.

E-JOURNALIZED

G-4801-C1-CBDERES2Q05F (cD [} Groco VS CSX TRANSPORT-February 25, 2019-NP7 - 000000568- Page |
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 7 of 20. PagelD #: 11

IN THE COURT OF COMMON (PLEAS, LUCAS COUNTY, OHIO

VAMMOK ELEAS. COURA. .
SUNOCO PIPLINE, LP, BERRI E QUILFER Case No. G-4801-CI-0201804520-000
“ats CLERK GF COWRTS
Plaintiff, *
! * ;
vs. * ORDER TO TRANSFER CASE
* DUE TO CHANGE IN COMMERCIAL
CSX TRANSPORTATION, INC. * DOCKET JUDGE DUTY
Defendant. * /
*
*
* JUDGE MICHAEL R GOULDING
*

This matter came on to be heard upon Order of Administrative Judge Dean P. Mandros to
transfer this case to the Commercial Docket of Judge Michael R. Goulding. The Court finds this
transfer to bein accordance with Rules 49 through 49.12 of the Rules of Superintendence for
Courts of Ohio well taken and hereby GRANTS the same.

It is ORDERED that SUNOCO PIPLINE LP_vs CSX TRANSPORTATION INC,
G-4801-CI-0201804520-000 be transferred from the former commercial docket of Judge GENE
A ZMUDA to the commercial docket of Judge MICHAEL R cOUAN G.

The Court Continues the matter for further proceedings. “ a dhe.
2-8-1149

Date seman DOCKET fn
MICHAEL R. GOULDING

 

cc: JAMES P. SILK, JR., ESQ.

eo St
E-JQURNALIZED
-4801 -C1-0 1045.20-G00- CO VS CSX TRANSPORT-February 07, 2019-213 - 00000001 1- Page |

FEB 1 2 2019
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 8 of 20. PagelD #: 12

TO: JAMES-P SILK JR° .

RE: SUNOCO PIPELINE LP VS.CSX TRANSPORTATION. INC
. CASE NO: G-4801-CI-0201804520-000.

CASE JUDGE: GENE A. ZMUDA

NAME OF DEFENDANT: CSX TRANSPORTATION INC .

C/O CORPORATE CREATIONS NETWORK INC STATUTORY AGENT ©
119 E COURT STREET

CINCINNATI, OH 45202

Rules 4.1(1), 4.1(2),.4.13)
Return for failed service or process (See R. 4.60) .

Lucas County Clerks’of Courts Office advises service not completed as requested. Please be’
_ advised as follows and return’ instructions.
REASON FOR RETURN:

 

*Return receipt for certified mail shows failure of delivery to'defendant.

 

POST OFFICE ADVISES:

_.| *Other: RETURN TO SENDER
| NOT AT THIS ADDRESS.

 

 

 

PROCESS SERVER/SHERIFF ADVISES:

 

 

VISIT US ONLINE AT
www.co.lucas.oh.us/clerk
Verify Service using the "Dockets Online" link
Receive court orders via email using the "Attorney EMail Registration Link"

Local Rule 5. 05 H. SER VICE BY CLERK’S OFFICE Once journalized, the Clerk of courts
Office will transmit the entries to the email address submitted by the parties. Counsel for a party.
or a Pro Se litigants representing themselves who do not have an email address may, ‘by motion, ©
request ordinary mail service of entries. by the Clerk of Courts Office.

 
 

wad Tenn Siiog
NOD sesicd "wOD “OD seony

re | Oo Bo 8123

  

 

 

 

 

 

 

,
-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 9 of 20. -PagelD #: 13/
;

 

Gase: 3:19

|
|
Co 7
(
(
|
|
|
|
|
|
|
(
|
|
|
5

PSOE PUN ATE el ROT
[ost Sp eens Cina Gua Len sseeley ay PUTTS

oh a

 

 
 

hL 3

 
“West pale Geach Ps. =
TUE tL BEC 2818 is ~.

 

 
 

quaby jou si suonealy ayesodiog

 

SSSANAGV SIHL LV LON:

YACNAS OL NYNLAY

ONI NOILVLYOdSNVUL XSO

 

          

2B O
vo9er OIHO ‘OdAIOL
LagaLs swvdv OOL -
-ASNOHLINOD XINNOO svon'l

DAVUUMUIENT AT aaa S109 jo 219 AgUNOD Seon]
_ Qin *£

Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 10 of 20. PagelD¥#i 14

TOTE GET 2000

 

D ou22 etoe

 

PLL6SE0000 FF
- Mb ZO Se
vO9Ed diZ ives

ST Sb)?

JOvisod'sn

 

 

 

 

7, BTPATEG LTH GE
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 11 of 20. PagelD #: 15

yjesey Winey oNseuOg

£806-000-20-06S2 NSd SLOz Ainf ‘| [ge UuO4 Sd

 

(0c

jenjeq pewinsey Aeniog parser 1eV TOTE @E0T O00 oObe2 PTO?

|
| uoyeuuyucg eunyeuBis [] Ie Peunsuy"c)
|

 

 

 

 

 

 

 

    

 

“UORBUUUCD eunjeuBis — ANeAIIEd PeyseY menied uo 98109 [ (Oqey e2jtes Way sepsis ayy
‘ AYI9G UO JOSHOD []
soy die0eu wimed C) © AJ@Neg PeRDASeL IW PeUTUeD O L8 ZZE8 99LZ LZLE ZOVG O6S6
Assaljo eq @IRW PeyEd O
ras ea aN eS OC
willPW Paveys|Bey eunyeusis unpy 0
@ssaudxg EW Awoud edAl eaves ‘¢ i cen _
| |
| aM |
| 000-07S70810Z0-1D-108¢-5 |
| ONI NOLLVLYOdSNVUL XS) |
ON CE] :mojeq sseuppe Aeayjep s9que ‘Sa, FI Me — '
sao zi Wey Woy WaleyIp SSaiPpe Aaniep S| “aq . :0} passaippy e)oMy “1
Lb ) “syuuad aoeds J! JUOY 8} UO JO
|_Avoaijeg jo wk Peiuyay AqfBenooey “a ‘eoe|dyyew eu} 0 YORq OU) 0} PUD SIL) HORRY w
Teesseippy a] ——— ARAN “nok 0} pued EU} UINJo1 UBD OM ye} OS
| queby oO ! x OSUGAGS OU} uo sSsouppe pue oweu ano Wid a
‘€ pue ‘Zz ‘1, Swe} eyedlui0D g

 

 
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 12 of 20. PagelD #: 16

    

abgaedeed eel ted LN aaa g Mtg ball

 

pO9SY SIUC ‘OPZIOL
. ‘1S swBpy 002 .
/ ae BUND JO HOD, Auunag svony)

 

 

“Hy Jou eiweg —
2xoq sit Ypediz pue Sealepy pe 26tea 0A Jud eseeld ssepues e

 

Q9IAIAS [e}S0g
Seje}S pau

 

 

 

 

i
Tony
+H

 
 

 

 

 

NEW SseiD-4S14

“e $85
2 Dy 7 “TP Geen TATA TeTe eOnb Oba

ores

pleg see 9 ebe}sod4

eA

sa" yates aN shee aa

#ONIMOVEL SdSN

 
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 13 of 20. PagelD #: 17

LUCAS COUNTY COMMON PLEAS COURT
CORNER ADAMS & ERIE STREETS
TOLEDO, OHIO 43604

SUMMONS
CIVIL ACTION
FILING TYPE: OTHER TORT

CSX TRANSPORTATION INC G-4801-CI-0201804520-000
C/O CORPORATE CREATIONS NETWORK INC JUDGE: GENE A. ZMUDA
STATUTORY AGENT

119 E COURT STREET

CINCINNATI, OH 45202

You have the right to seek legal counsel. If you cannot afford a lawyer, you may contact the Legal
Services of Northwest Ohio. If you do not qualify for services by the Legal Services of Northwest Ohio and do
not know an attorney you may contact the Toledo Bar Association's Lawyer Referral Service (419) 242-2000.

 

You have been named as a defendant in a Complaint filed in this Court by the plaintiff named below. A
copy of the Complaint is attached to this Summons.

You are hereby summoned and required to serve upon the plaintiff's attorney, or upon the plaintiff, if he
has no attorney of record, a copy of an answer to the complaint, within twenty-eight (28) days after you receive
this Summons, exclusive of the of the day of service or to an amended complaint within the remaining
response time to the complaint or 14 days, whichever period may be longer. Your answer must be filed with the
Clerk of Court of Common Pleas within three (3) days after the service of a copy of the Answer on the plaintiff's
attorney.

If you fail to serve and file your Answer, judgment by default will be rendered against you for the relief
demanded in the Complaint.

 

PLAINTIFF (S) ATTORNEY FOR PLAINTIFF(S

 

SUNOCO PIPLINE LP JAMES P SILK JR

525 FRITZTOWN ROAD 900 ADAMS ST

READING, PA 19608 TOLEDO, OH 43604
BERNIE QUILTER
CLERK OF COURTS

Date: December 04, 2018

Ao Jenn Caste ces

G-4801-CI-0201804520-000 CSX TRANSPORTATION INC Generated: December 04, 2018
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 14 of 20. PagelD #: 18

IF YOU DO NOT HIRE AN ATTORNEY
PLEASE READ & RESPOND

(mark one & respond)

 

 

 

I request to be notified by email 2 I request to be notified by regular mail
, (Clerk will forward to Court for approval)

 

 

 

 

 

 

i My email address My mailing address

| Send email to: Lwatt@co.lucas.oh.us Return this Form with your address to:
‘| Subject: G-4801-CI-0201804520-000 Clerk of Court
te CSX TRANSPORTATION i Lucas County Common Pleas Court
| INC . 700 Adams
|| Message: Your email address : Toledo, OH 43604

 

If you do NOT hire an attorney & fail to respond
you will NOT receive notification of events related to this case

Case Information is available Online at:
www.co.lucas.oh.us/Clerk
click on the "Dockets Online” link

: Local Rule 5.05 H. SERVICE BY CLERK’S OFFICE Once journalized, the Clerk of courts Office will transmit
| the entries to the email address submitted by the parties. Counsel for a party or Pro Se litigant representing

; ‘| themselves who do not have an email address may, by motion, request ordinary mail service of entries by the
'L.| Clerk of Courts Office.

 

 

 

 

 

 

G-4801-CI-0201804520-000 CSX TRANSPORTATION INC Generated: December 04, 2018
cM

Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 15 of 20. PagelD #: 19
EFILED LUCAS COUNTY

. LUCAS COUNTY COMMON PLEAS COURT 12/03/2018 04:18 PM

 

 

 

 

 

 

 

2 ot, CASE DESIGNATION ;
1 <ow COMMON PLEAS COURT
TO: Bernie Quilter, Clerk of Courts - CASE NO. BERNIE QUILTER, CLERK
efile id 29124
JUDGE __ po
The following type of case is being filed: G-4801-CT-0201804520-000
Professional Malpractice ‘ Judge
Legal Malpractice (L) GENE A. ZMUDA
Medical Malpractice (M)
[ | roduct Liability (B) — - -—— —
Other Tort (C) By submitting the complaint, with the
signature of the Attorney, the Attorney
Workers' Compensation affirms that the name of person with
State Funded (D) , settlement authority and his/her direct
Self Insured:(K) phone number will be provided upon
) . request to a party or counsel in this matter
[ | Administrative Appeal (F)
ther Civil . ;
Commercial Docket cf Consumer Fraud (N{_IForfeiture

[__]Appropriation (P) [_] Court Ordered
[__ ]Other Civil (H) — [__|Certificate of Title

[ _]Copyright Infringement (W)
This case was previously dismissed pursuant to CIVIL RULE 41 and is to be assigned to
Judge ___, the original Judge at the time of dismissal. The
previously filed case number was CI

 

This case is a civil forfeiture case with a criminal case currently pending. The pending case number
is , assigned to Judge .

a

 

This case is a Declaratory Judgment case with a personal i injury or related case currently pending.
The pending case number is , assigned to Judge

 

This case is to be reviewed for consolidation in accordance with Local Rule 5.02 as a companion or

related case. This designation sheet will be sent by the Clerk of Courts to the newly assigned Judge for review
with the Judge who has the companion or related case with the lowest case number. The Judge who would
receive the consolidated case may accept or deny consolidation of the case. Both Judges will sign this
designation sheet to indicate the action taken. If the Judge with the lowest case number agrees to accept, the
reassignment of the case by the Administration Judge shall be processed. If there is a disagreement between the
Judges regarding consolidation, the matter may be referred to the Administrative Judge.

 

 

Related/companion case number__* _ Assigned Judge

Approve/Deny Date Approve/Deny Date
Attorney James P. Silk, Jr. / Teresa L. Grigsby / Spengler Nathanson P.L.L.

Address 900 Adams Street ~

 

Toledo, Ohio 43604
Telephone (419) 241-2201

 

 
aw

Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 16 of 20. PagelD #: 20

EFILED LUCAS COUNTY
12/03/2018 04:18 PM
COMMON PLEAS COURT.
BERNIE QUILTER, CLERK
efile id 29124

IN THE COURT OF COMMON PLEAS

 

LUCAS COUNTY, OHIO
| | -  G-4801-CI-0201804520-000
SUNOCO PIPELINE L.P. ) Case No. Judge '
Reading PA 19608 ) Hon.
) eee
Plaintiff, ) COMPLAINT (WITH JURY
) DEMAND ENDORSED HEREON)
Vv. ) .
a ) James P. Silk, Jr. (0062463)
CSX TRANSPORTATION, INC. ) Teresa L. Grigsby (0030401)
c/o Corporate Creations Network, Inc. ) SPENGLER NATHANSON P.L.L. ©
Statutory Agent ) 900 Adams Street
119 E. Court Street ) ‘Toledo, Ohio 43604
Cincinnati, Ohio 45202 ) Telephone: (419) 241-2201
) Facsimile: (419) 241-8599
Defendant. ) , jsik@snlaw.com
i. ) tgrigsby@snlaw.com
)
) Counsel for Plaintiff
PARTIES
1. Sunoco Pipeline L.P. (“Sunoco”) is a limited partnership located in
Pennsylvania.

2. Defendant CSX Transportation, Inc. (“CSX”) has its principal place of |

business located in Jacksonville, Florida. CSX conducts business on a regular basis in

Ohio, and regularly operates trains in and through the City of Toledo and maintains the

supporting railroad infrastructure located throughout the City. CSX operated a train in

{
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 17 of 20. PagelD #: 21

the City of Toledo on December 4, 2016, and it is that occurrence and its failure to
properly maintain the supporting railroad infrastructure that gives rise to this lawsuit.
| J URISDICTION AND VENUE

3. Jurisdiction and venue are appropriate as the incident occurred in Toledo,

Ohio. |
FACTUAL ALLEGATIONS

4. On December 4, 2016, a CSX freight train derailed in Toledo, Ohio and
two empty railcars came to rest on top of two Sunoco pipelines.

5. The two Sunoco pipelines impacted were the DSPL line, which is a six-
inch/eight-inch petroleum pipeline, and the York Street/Pickle Road like, which is a 16-
inch crude line. |

6. The DSPL line was shut down from December 4, 2016 through December
7, 2016, and the York Street/ Pickle Road line was shut down from December 4, 2016
through December 6, 2016.

7. Damages arising from damage to the pipelines due to the CSX derailment
are $684;563.17.

| _ FIRST CAUSE OF ACTION
(Negligence)

8. Sunoco re-alleges and incorporates by reference herein each and every
allegation contained in paragraphs 1 through 8 above.

9. At all times relevant to this action, .CSX operated the above-referenced
train as well as owned or lease the track upon which the train traveled.

10. Atall times relevant to this action; CSX employed the train crews involved

in maintaining and operating the train; owned, leased, maintained or were otherwise ~
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 18 of 20. PagelD #: 22

responsible for the cars of the train; and owned, leased, maintained and controlled the
tracks upon which train traveled. |

11. CSX had a duty to conduct itself and its operations in a safe manner, to
operate and maintain the track, locomotives, and cars in a safe manner, and to train
personnel and implement appropriate methods and devices so as to prevent
derailments.

12. The derailment and resulting damages to Sunoco were proximately caused
by the negligent acts of CSX.

13. Asa proximate result of the foregoing actions or omissions of CSX, which
amount to a conscious disregard for the rights and safety of other persons that had a
greater probability of causing substantial harm, Sunoco suffered damages and is entitled
to recover those damages as determined by a jury.

SECOND CAUSE OF ACTION
(Gross Negligence)

14. | Sunoco re-alleges and incorporates by reference herein each and every
allegation contained in paragraphs 1 through 13 above.

15. The derailment and resulting damages to Sunoco were proximately caused
by the willful, wanton, reckless, and grossly-negligent acts of Defendant.

16. Asa proximate result of the foregoing actions of CSX, which amount to a
conscious disregard for the rights and safety of other persons that had a greater

probability of causing substantial harm, Sunoco suffered damages and is entitled to

recover those damages as determined by a jury.
Case: 3:19-cv-00741-JZ Doc # 1-1 Filed: 04/03/19 19 of 20. PageID # 23

’ THIRD CAUSE OF ACTION
(Nuisance)

17. Sunoco re-alleges and incorporates by reference herein each and every
allegation contained in paragraphs 1 through 16 above.

18. Sunoco had ownership of property damaged by the above-described
derailment. |

19. csx has unreasonably inconvenienced, damaged and interfered with
Sunoco’s quiet and exclusive enjoyment of its property.

20. CSX’s above-described nuisance has resulted in damages to the property of
Sunoco.

21. As a result of the above-described nuisance, Sunoco is entitled to
judgment against CSX. ,

WHEREFORE, Sunoco Pipeline L.P. demands judgment against CSX
Transportation, Inc. in the amount of $684,563.17. Sunoco also seeks such other and
further additional damages and relief as is fair and just, including an award of the cost

i
and fees associated with this litigation.
Respectfully submitted,
/s/ James P. Silk, Jr.
James P. Silk, Jr. (0062463)
Teresa L: Grigsby (0030401)
SPENGLER NATHANSON P.L.L.
900 Adams Street
Toledo, Ohio 43604
Phone: (419) 241-2201

° Fax: (419) 241-8599

jsilk@snlaw.com

tgrigsby@snlaw.com

‘Counsel for Plaintiff
Case: 3:19-cv-00741-JZ Doc #: 1-1 Filed: 04/03/19 20 of 20. PagelD #: 24

JURY DEMAND

Plaintiff hereby demands trial by jury on all issues so triable.

/s/ James P. Silk, Jr.
James P. Silk, Jr.
Counsel for Plaintiff

418714
